Citation Nr: 0801909	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent from May 10, 2004 to 
April 9, 2006, and in excess of 70 percent from April 10, 
2006.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to September 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claim is from the 
initial evaluation of her service connected PTSD.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  By rating action in 
January 2007, the rating for PTSD was increased to 70 
percent, effective on April 10, 2006.  In January 2007, she 
indicated that she wished to continue her appeal.  


FINDING OF FACT

Since the May 10, 2004 award of service connection, the 
veteran's PTSD has been manifested by anxiety, depression, 
suicidal ideation, impaired insight, sleep disturbances, was 
suspiciousness, feelings of worthlessness, occasional 
hallucinations, flashbacks, memory loss, and intrusive 
thoughts since the award of service connection, but symptoms 
such as gross impairment in thought processes or delusions; 
persistent hallucinations; a persistent danger of hurting 
herself or others; disorientation to time or place; or an 
inability to perform activities of daily living have not been 
demonstrated.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD, but no 
more, from the May 10, 2004 award of service connection have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in September 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim for a higher initial evaluation for 
PTSD, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in her possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As indicated above, in the matter now before the Board, the 
document substantially meeting the VCAA's notice requirements 
was provided to the appellant after the rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that her claim was fully 
developed and re-adjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate her claim, and 
the appellant was afforded an opportunity to submit 
information and/or evidence pertinent her claim before the RO 
readjudicated the claim in the January 2007 supplemental 
statement of the case (SSOC).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the statement of the case and SSOC, and that 
this suffices for Dingess/Hartman.  The Court also held that 
VA notice must include information regarding the effective 
date(s) that may be assigned.  In this case, such notice has 
not explicitly been provided.  To the extent that the Board's 
decision herein denies a higher initial rating for PTSD, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations in 
connection with the claim, and statements submitted by the 
veteran in support of the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.

The present appeal involves the veteran's claim that the 
severity of her service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

An examination was conducted by VA in September 2004 for the 
purpose of determining whether she had PTSD as a result of 
service.  At that time, she stated that she did not sleep 
well.  She stated that she had difficulty getting and staying 
asleep.  She had nightmares.  She was anxious and depressed 
during the day, stating that she felt incompetent and had no 
self-confidence.  She felt that she heard Morse code in her 
head.  She stated that she did not enjoy life and was very 
forgetful.  It was reported that she had been hospitalized in 
1996 for depression, with a suicide attempt.  On mental 
status examination, she was neatly groomed and dressed.  She 
was pleasant and cooperative, spontaneous and logical.  She 
had no pressured speech, flight of ideas, or looseness of 
association.  There were no hallucinations, delusions, 
paranoia, or ideas of reference.  She was suspicious and 
distrustful of people.  She believed that, at times, she 
heard Morse code, but not all the time and she was able to 
distinguish reality.  She did get suicidal at times and had a 
low self confidence.  She felt hopeless and worthless.  She 
had nightmares, intrusive memories, startle response and 
hypervigilance.  She isolated herself.  She avoided working 
around people.  Her affect was very depressed and anxious.  
She was alert and oriented.  Concentration was not good.  
Judgement was good, but insight was fair.  The diagnosis was 
PTSD.  Her Global assessment of functioning (GAF) score was 
45.  

Private treatment records, dated from April 2004 to April 
2005, show treatment for the veteran's PTSD.  When last 
examined, it was noted that the veteran had nightmares 
several times per week and flashbacks once per week.  She 
averaged only four hours of sleep per night.  She had 
intrusive thoughts, startled easily and was hypervigilant.  
She did not socialize with anyone.  Recent memory was 
severely impaired.  She described several hallucinations, 
stating that she heard her name being called once or twice 
per day.  She also heard cars drive up to her residence 
several times per day and heard noises in her house.  She 
stated that she saw shadows moving out of the corners of her 
eyes two to five times per week.  She felt depressed 75 
percent of the time and had no energy and little interest in 
things.  She had crying spells once or twice per day and 
angered easily.  She felt helpless and suicidal at times.  
She was unable to sustain social or work relationships and 
her physician believed her to be unemployable.  She was on 
several medications for her symptoms.  

An examination was conducted by VA in June 2005.  At that 
time, it was reported that she was not working and had not 
worked since 2000.  She had been married three times and 
widowed the last time.  She had three children with whom she 
lived.  Her past medical records were reviewed.  On mental 
status examination, she was noted to be alert and 
cooperative.  She was casually, but neatly dressed.  She 
answered questions and volunteered some information.  There 
were no loose associations or flight of ideas.  There were no 
bizarre motor movements or tics.  Her mood was a bit tense, 
but her affect was appropriate.  She stated that she had 
nightmares and intrusive thoughts.  There were no homicidal 
or suicidal ideations or intent.  There was no impairment of 
thought processes or communication.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  She 
was oriented times three and her memory of both remote and 
recent events appeared to be adequate.  Insight and judgment 
appeared to be adequate.  The diagnoses were PTSD and 
depressive disorder.  The GAF score was 53, with moderate 
impairment of psychosocial functioning.  The examiner 
commented that the veteran had two diagnoses and a specific 
degree of impairment could not be ascribed to either, 
independent of the other.  

VA outpatient treatment records, dated from November 2004 to 
December 2006, show that the veteran has been treated for 
various disabilities, including her service-connected 
psychiatric disorder.  On examinations, she described 
symptoms similar to those detailed in her prior VA 
compensation examinations, including depression, anxiety, 
lack of trust in others and low self esteem.  Her GAF scores 
were consistently shown to be 55.  On April 10, 2006, she 
reported that she had decreased her medications, apparently 
by choice.  She reported taking some of them, but not with 
regularity.  She reported increased irritability and 
depression.  Her memory had gotten worse.  She continued to 
be stressed.  It was noted that she had come to the interview 
extremely late.  On examination, she was oriented times 
three.  Her appearance was appropriate, but her speech showed 
moderately severe paucity.  Psychomotor activity was within 
normal limits and associations were tight.  Her mood was 
depressed and there was variable irritability.  Her affect 
was somewhat flat.  There was no evidence of suicidal or 
homicidal ideation and no evidence of psychosis or mania.  
The impression was PTSD.  When last evaluated, in October 
2006, she reported that her PTSD had been under fairly good 
control until about two weeks ago when she was involved in a 
motor vehicle accident.  Since that time, she had had a 
couple of panic attacks and also described having more 
intrusive memories concerning the abuse that had occurred 
during service.  Objectively, she was only oriented times 
two.  Her appearance was appropriate and there was moderately 
severe paucity of speech.  Her overall level of engagement 
with the current interview process was obviously reduced.  
Associations were tight and mood appeared variably anxious.  
Her affect was quite bland.  There was no evidence of 
homicidal or suicidal ideations and no evidence of psychosis 
or mania.  The impression was PTSD.  The GAF score was listed 
as 55.  

An examination was conducted by VA in November 2006.  At that 
time, the veteran reported that she had been having more 
crying spells and stayed inside more than she used to.  She 
also said that she was more nervous.  She had difficulty 
sleeping with trouble falling and staying asleep.  She had 
nightmares about three times per week as well as intrusive 
thoughts.  She stated that she was anxious, easily startled, 
hypervigilant and uncomfortable in large crowds, which she 
avoided.  She said that she was short tempered and did not 
talk about her own experiences.  She stated that her appetite 
was sporadic and her concentration was poor.  She was sad and 
cried a lot, with decreased interest and energy.  She stated 
that her medications did not help her.  On mental status 
evaluation, she was alert, cooperative and appropriately 
dressed.  She answered questions and volunteered some 
information.  There were no loose associations or flight of 
ideas.  There were no bizarre movements.  Her mood was tense 
and somewhat tearful.  Her affect was appropriate and she 
stated that she did not have nightmares or intrusive 
thoughts.  There were no homicidal or suicidal ideations or 
intent at this time.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  She 
was oriented times three.  Her memory, both remote and 
recent, appeared to be adequate.  Insight and judgment 
appeared to be marginal.  The diagnoses were PTSD and 
depressive disorder.  Her current GAF score was listed as 49.  
The examiner specifically stated that the specific degree of 
impairment due to her two diagnosed disorders could not be 
ascribed without resorting to speculation.  

A 50 percent rating for PTSD is warranted for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411.  

The veteran has been awarded a current rating of 70 percent 
for her PTSD.  As noted, this increase was made effective on 
April 10, 2006, with the veteran continuing her appeal.  
Therefore, there are two determinations that must be made by 
the Board.  Does she exhibit symptoms that warrant a rating 
in excess of 70 percent and did she meet the criteria for a 
rating in excess of 50 percent prior to April 2006.  After 
review of the record, the Board finds that the criteria for 
the 100 percent evaluation have not been met, but that the 
criteria for the 70 percent rating have been demonstrated 
since the time of the initial grant of service connection.  

In this regard, it is noted that the veteran has not 
exhibited any of the symptoms necessary for a 100 percent 
rating due to her PTSD.  She does not have gross impairment 
in thought processes or delusions.  While she did have 
hallucinations of hearing Morse code at one time, she has not 
related this symptom on any of her recent VA compensation 
examinations or outpatient treatment records.  She is not a 
persistent danger of hurting herself or others, appears able 
to perform activities of daily living, and is not  
disorientated to time or place.  As such, an evaluation in 
excess of 70 percent is not warranted.  Her symptoms have; 
however, been fairly consistent since the initial VA 
compensation examination in September 2004.  At that time, 
she exhibited anxiety, depression, suicidal ideation and 
impaired insight.  She had sleep disturbances, was suspicious 
of others and described hallucinations of hearing Morse code.  
Outpatient treatment records coincident with this examination 
also noted hallucinations of hearing her name called and 
noises in her home.  This is in addition to the flashbacks 
and intrusive thoughts of which she has consistently 
complained.  Giving the benefit of the doubt to the veteran, 
the Board finds that her psychiatric disorder did not worsen 
in April 2006, but has consistently warranted a 70 percent 
rating.  This finding is additionally supported by the 
initial GAF score of 45 that was assigned in September 2004.  


ORDER

A rating of 70 percent for PTSD is granted since the May 10, 
2004 award of service connection, subject to the controlling 
regulations governing the payment of monetary benefits, but a 
rating in excess of 70 percent is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


